Citation Nr: 1118048	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for traumatic arthritis of the left hip.  





ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1974 to July 1989, from October 2001 to October 2003, and from June 2004 to September 2006. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, granted the Veteran's claim for service connection for traumatic arthritis of the left hip at a thirty percent disability rating.  

The Board notes that the additional evidence has been obtained after the June 2010 supplemental statement of the case (SSOC); the last decision that was issued regarding the Veteran's claim for an increased rating for left hip arthritis.  These documents were obtained without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, this evidence was obtained in regards to the Veteran's claims for an increased rating for his bilateral arthritis of the knees.  As such, the additional statements received after the June 2010 SSOC do not present evidence pertinent to his left hip arthritis claim currently on appeal, such that a written waiver is not required.  Id.


FINDINGS OF FACT

1.  Prior to January 4, 2010, the Veteran's left hip arthritis does not manifest with limitation of flexion of the thigh to 10 degrees or less.  The degree of additional functional loss due to pain, weakness, and difficulty sitting, standing, or walking for extended periods, does not show the equivalent of additional functional loss in terms of limitation of the range of motion of the Veteran's left hip.

2.  From January 4, 2010, the Veteran's left hip arthritis manifests with functional limitation of flexion of the thigh due to pain to 10 degrees or less.  



CONCLUSIONS OF LAW

1.  Prior to January 4, 2010, the criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5252 (2010). 

2.  Since January 4, 2010, the criteria are met for an initial disability rating of 40 percent, for the Veteran's service-connected left hip arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5252 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in November 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claim for service connection for traumatic arthritis of the left hip; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

This appeal stems from an initial rating assignment, and as such is not an original increased rating claim.  Therefore, the additional section 5103(a) notice, in particular the notice for increased ratings described in the recent United States Court of Appeals for Veterans Claims (Court) case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the Federal Circuit case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required here.

Furthermore, the November 2007 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).
Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the February 2008 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

However, with regard to the content of the notice provided, the claim at issue stems from an initial rating assignment.  In this regard, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Id.

In this case, service connection for left hip arthritis was granted and the disability rating and effective date assigned in a February 2008 rating decision.  After the Veteran filed an NOD seeking a higher initial rating for his left hip arthritis, the additional notice requirements described within 38 U.S.C. §§ 5104 and 7105 were met by the February 2009 statement of the case (SOC) and subsequent June 2010 SSOC.  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to the rating assigned to his left hip arthritis, a citation to the pertinent laws and regulations governing a higher rating for his left hip arthritis, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for his left hip arthritis.  Thus, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his higher initial rating claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (VCAA notice error not prejudicial when a reasonable person could be expected to understand what was needed).  In addition, the Veteran's statements in his March 2009 substantive appeal (VA Form 9) regarding the nature of his examination and the effects of his left hip arthritis demonstrate that he has actual knowledge of what evidence is required to meet the criteria for a higher initial rating for his left hip arthritis.  See Mlechick, 503 F.3d at 1345 (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Therefore, the Board concludes prejudicial error in the content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim for an initial rating in excess of 30 percent for his left hip disorder.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and three VA orthopedic examinations concerning his left hip disorder.  The Veteran has submitted personal statements and private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional VA or private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Furthermore, at the time of his examinations of January and December 2008 and January 2010, the VA examiners provided a thorough review of the relevant manifestations of the Veteran's left hip disorder, including limitations of motion, the functional affects of his service-connected disability, and the effects of his left hip disorder on his employment and activities of daily living.  

The Board notes that the Veteran indicated that the different examiners tested his range of motion using different techniques, and that this accounts for any improvement at the time of his December 2008 VA orthopedic examination.  See the Veteran's March 2009 VA Form 9.  However, the Veteran has not presented any evidence that either examination arrived at erroneous conclusions.  There is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, the examiners are presumed to have correctly performed their duties, absent any evidence that the different techniques resulted in an error in the findings.  Furthermore, the Veteran's disability rating of 30 percent for his left hip arthritis has been consistent throughout the rating period such that the improved range of motion shown in December 2008 has not resulted in any reduced rating or harm to the Veteran.  Finally, the Veteran was provided with an additional follow-up examination in January 4, 2010.  Therefore, the VA medical examinations provided have been adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination which is adequate to address the service-connected left hip disorder currently on appeal.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for his left hip disorder, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection for each disorder until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis - Higher Initial Disability Rating for a Service-Connected Left Hip Disorder

The Veteran's claim for service connection for left hip arthritis was granted in February 2008, with an initial rating of 30 percent effective October 1, 2006 under Diagnostic Code 5010-5252.  38 C.F.R. § 4.71a.  The Veteran currently seeks a rating in excess of 30 percent for the appeal period.

This rating code states that traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved, with other provisions in the absence of limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

In regards to the Veteran's rating under application of 38 C.F.R. § 4.71a, Diagnostic Code 5252, the Veteran has been provided with three orthopedic examinations.  The first VA orthopedic examination, of January 2008, found that the Veteran had range of flexion of the left hip of 0-28 degrees; however, this was reduced to 20 degrees due to pain after repetitive motion.  The second VA orthopedic examination of December 2008 found that the Veteran had a range of flexion of 0-30 degrees, with no additional limitation of motion after repetitive motions.  Therefore, even with consideration of functional limitation of motion due to pain, the Veteran's left hip was at a minimum limited to 20 degrees of flexion at the time of the January 2008 VA orthopedic examination.  Therefore, the January and December 2008 VA orthopedic examinations do not show that his claim merited a rating in excess of 30 percent for the appeal period under application of Diagnostic Code 5252.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

At the time of his January 2008 VA orthopedic examination, the examiner noted that the Veteran's left hip pain limited his ability to sustain prolonged standing, sitting or walking, and the pain was present about 90 percent of the time.  The examiner also noted that the Veteran experienced flare-ups lasting about two or three days about once a week, and that these can be brought on by climbing a ladder, going shopping, bending, or squatting.  The examiner also noted that the Veteran cannot run or golf due to the pain.  However, the Veteran performed the activities of daily living unassisted and did not use any assistive or corrective devices.  The examiner was unable to determine the Veteran's additional functional limitation due to flare-ups without resorting to speculation.  Nevertheless, the January 2008 VA orthopedic examiner provided a review of additional limitations of motion due to pain on repetitive motion, such that additional functional loss was adequately reviewed, as far as possible at the time of the examination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The Veteran submitted a private treatment record dated in September 2008 from J. Danford, MD, which indicated that the Veteran experienced pain in his hip, depending on activity. 

The Veteran was provided with a second VA orthopedic examination in December 2008, which provided a review of his left hip arthritis.  At that time, the Veteran reported that his left hip had worsened, and he was experiencing stiffness and pain in the morning.  The Veteran was also experiencing increased pain and stiffness after sitting or from driving or riding in a vehicle.  He reported being unable to stand or walk for extended periods, and experienced pain on stairs, or after mowing his lawn.  The Veteran continued to have flare-ups about once a week, with weather being a precipitating factor.  The Veteran continued to not use any assistive devices and remained independent in his activities of daily living, but experienced occasional problems with putting on his shoes or pants.  The Veteran experienced pain throughout the range of motion testing, but no additional functional loss in the range of motion due to his pain or when tested on repetitive motion.  The December 2008 VA orthopedic examiner concluded that further limitation during a flare-up could not be determined without resorting to speculation.  However, the December 2008 VA examiner again provided a review of additional limitation of motion due to pain on repetitive motion, such that additional functional loss was adequately reviewed, as far as possible at the time of the examination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The Veteran indicated in his March 2009 VA Form 9, that his left hip had worsened in that his flare-ups were more frequent and lasted longer than two years prior.  However, he did not indicate that this caused any further restriction of his range of motion equivalent to a limitation to 10 degrees or less of thigh flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The Veteran was provided with a third VA orthopedic examination in January 2010.  At that time the examiner found that the Veteran had thigh flexion of 0-30 degrees; however the examiner indicated that the Veteran experienced pain throughout the range of motion, and the examiner was unable to assess additional limitation of motion due to pain.  In other words, the Veteran could not move his left hip joint do to the pain caused by his arthritis disability.  As such, the January 2010 examination showed complete functional loss throughout the range of motion of the Veteran's left hip.  Therefore, at the time of the VA orthopedic examination of January 4, 2010, the Veteran experienced the equivalent of functional loss to 10 degrees of motion or less.  Therefore, in January 2010 the evidence shows that the Veteran was entitled to an increased rating of 40 percent based on functional limitation of motion of his left hip.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The January 2010 examiner also noted that the Veteran continued to have weekly flare-ups associated with weather, which lasted from a day to a week or longer.  The Veteran had begun to use assistive devices, including knee braces and shoe inserts.  The Veteran continued to be independent in his activities of daily living, but occasionally needed help tying his shoes.  Also noted were difficulty bending, squatting, or climbing.  The examiner also reported that further functional loss could not be determined without resorting to speculation.  As such, the Veteran shows continued functional limitations due to flare-ups; however, as the Board has awarded the maximum schedular allowable rating under Diagnostic Code 5252 as of January 4, 2010, this additional functional loss does not show further compensable restrictions on the Veteran's range of motion of the left hip.  38 C.F.R. § 4.71a.

The Veteran's VA orthopedic examinations showed that his left hip arthritis does manifest symptoms of orthopedic and functional limitation of extension, (Diagnostic Code 5251), as well as abduction, adduction, and rotation (each considered under Diagnostic Code 5253).  Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  Nevertheless, as the Veteran's limitations of motion of the left hip all present overlapping manifestations of his left hip arthritis; the Board concludes that these manifestations may not be considered under more than one applicable code, as this would constitute "pyramiding."  See 38 C.F.R. § 4.14.  Furthermore, none of these Diagnostic Codes allows for a rating in excess of 30 percent, such that their application could not result in a higher rating for the Veteran.  Finally, there is no evidence of anklyosis (Diagnostic Code 5250), flail joint (Diagnostic Code 5254), or impairment of the femur (Diagnostic Code 5255).  Therefore, these Diagnostic Codes are not for application.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

As noted above, the Veteran has been diagnosed with arthritis in his left hip.  This was shown by x-ray evidence at the time of the September 2006 VA orthopedic examination.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  For purposes of rating disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45(f).  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, as the Veteran is already receiving a compensable rating under the application of the Diagnostic Codes for orthopedic range of motion of the left hip through application of Diagnostic Code 5252, the Veteran is not entitled to a separate 10 percent rating for his arthritis as this has already been awarded a compensable rating in excess of 10 percent and would constitute pyramiding.  38 C.F.R. § 4.14.  

Finally, the Board notes that the Veteran has specifically disagreed with the characterization his left hip arthritis in the February 2008 rating decision, as one with the possibility of improvement.  See the Veteran's September 2008 NOD, and March 2009 VA Form 9.  The Veteran is not competent to state what the future holds for his left hip arthritis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  However, the Veteran also submitted a private treatment record dated in September 2008 from Dr. Danford, which indicates that "[i]t is our position that the arthritis is permanent and, in all probability, will get worse as he gets older.  In general, arthritis does not tend to improve with age."  However, Dr. Danford's statement does not indicate that the Veteran's disability level will not vary, only that is likely not to improve, and as such is not conclusive evidence that his left hip will not improve.  

Furthermore, it may be beyond the capacity of even expert medical evidence to show conclusively whether or not the Veteran's left hip arthritis may improve in the future, as the opinion of a medical expert can only be based on the current experiences of medical science, which is based on the developing body of knowledge and treatment possibilities.  It may be unlikely that the Veteran's disorder will improve, but the future of medical science and treatment is yet unwritten and therefore uncertain until it comes to pass.  

Finally, the principal purpose and policy for awards of disability compensation is to partially compensate a Veteran for disabilities which impair earning capacity.  See 38 C.F.R. § 4.1.  As such, the governing code explicitly provides a structure for a later review of a Veteran's disability rating after an initial disability rating is assigned.  38 C.F.R. §§ 3.105, 3.344.  The governing statutes also provide for requesting a reexamination of a Veteran to establish the current disability level, including to consider if a disability has improved.  38 C.F.R. § 3.327.  As such, the AOJ is well within its right to notify the Veteran that his disability rating may be subject to future review.  In essence, the Veteran has objected to the fact that AOJ has notified him of the possibility of future review of his left hip arthritis.  At such time, if the AOJ concludes that his left hip arthritis has improved, and a decision is made to reduce his disability rating, he will have the opportunity to challenge that decision.  Therefore, the Veteran's argument that his disability will never improve is without merit and will not be addressed further.

In summary, prior to January 4, 2010, the Board finds that the evidence does not support a rating in excess of 30 percent, for the Veteran's left hip arthritis.  38 C.F.R. § 4.3.  However, on and after January 4, 2010 the Board concludes that the evidence supports an evaluation of 40 percent, but no greater, for the Veteran's left hip arthritis.  Id.  The Board adds that it does not find that the Veteran's service-connected left hip disability should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.

Extraschedular Rating for Veteran's Service-Connected Left Hip Arthritis

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, the Veteran's disability level does not show any exceptional disability picture with the standard complaints of limitation of motion and pain associated with arthritis of a major joint.  Second, the Veteran's functional impairment is specifically incorporated in the rating criteria under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, further extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected left hip arthritis, the evidence of record does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  At the time of his January 2008 VA orthopedic examination the Veteran indicated that he could no longer perform his job as a sergeant major due to his hip pain.  Subsequently, the Veteran indicated that his left hip disorder has required him to take some time off at work; however, he indicated that this time was used from his annual leave, and was therefore compensated time.  See the December 2008 VA orthopedic examination.  Finally, the Veteran indicated that he was employed in a temporary capacity at his January 2010 examination.  As such, the record indicates that the Veteran has maintained steady employment throughout the appeal period.  Further, there is no other evidence of exceptional or unusual circumstances, such as frequent hospitalization to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  

Therefore, the evidence of record simply does not warrant an extraschedular rating for the Veteran's left hip arthritis.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Prior to January 4, 2010, a disability rating in excess of 30 percent for left hip arthritis is denied.  

As of January 4, 2010, a disability rating of 40 percent for left hip arthritis is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


